Order filed March 13, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01033-CR
                                    ____________

                                DEON RUSH, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 506th District Court
                               Grimes County, Texas
                           Trial Court Cause No. 16,024C


                                       ORDER
       The reporter's record in this case was due January 13, 2012. See Tex. R. App. P.
35.1. On February 7, 2012, the clerk of this court informed Kelly Kelly, the official court
reporter, that the record had not been filed. No response was received.

       The court has not received a request to extend time for filing the record. The
record has not been filed with the court. We therefore issue the following order.

       We order Kelly Kelly to file the record in this appeal within 30 days of the date of
this order. If Kelly Kelly does not timely file the record as ordered, the court may issue a
show cause order directing her to appear before this court on a date certain to show cause
why she should not be held in contempt for failing to file the record as ordered. Contempt
of court is punishable by a fine and/or confinement in jail.


                                      PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                             2